Citation Nr: 1746946	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-31 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to August 29, 2013, for the grant of a 70 percent rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Timothy White, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1990 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2016, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

Throughout the entire initial rating period, beginning June 1, 2011, and prior to August 29, 2013, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an effective date of June 1, 2011, but no earlier, for the award of a 70 percent disability rating for PTSD have been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a November 2012 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective June 1, 2011, the date of receipt of the Veteran's claim.  The Veteran appealed the assigned rating, and in a September 2013 rating decision, the RO increased his disability rating for PTSD to 70 percent, effective August 29, 2013.  In a September 2013 Statement of the Case, the RO continued the 30 percent rating prior to August 29, 2013, and continued the 70 percent rating thereafter.  The Veteran contends that the 70 percent rating is warranted throughout the period of the claim.  

The instant case arises from an award based on an original claim as the Veteran's appeal arises from the assignment of a staged disability rating for his service-connected disability after the award of an initial disability rating.  The effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Notably, the Veteran has not disagreed with the effective date for service connection of June 1, 2011, and there is no evidence, express or implied, that he ever filed a claim for PTSD or any other psychiatric disorder prior to that date.  Therefore, the Board will consider whether the grant of 70 percent for PTSD is warranted during the appeal period beginning June 1, 2011, and prior to August 29, 2013.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Throughout the period on appeal, beginning June 1, 2011, the Board finds that the Veteran's PTSD has been manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas, warranting a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The evidence reflects the Veteran experiences depression, anxiety, intermittent passive suicidal ideation, decreased energy, poor concentration, irritability, decreased energy, and withdraws from social activities.  His most severe and debilitating symptoms include anger issues and suspiciousness/paranoia.  He constantly believes people are watching and following him, which significantly affects his daily functioning.  With regard to anger difficulties, he has stated that "almost everyone gets on [his] nerves" and that he's "mad at the world."  He has acknowledged conflicts with neighbors and road rage.  Mental health treatment has focused on his struggle with anger and his difficulty walking away when confronted and challenged.  The smell of diesel fuel triggers his anxiety and he has thrown up due to feeling anxious.  The Veteran also reported impaired memory and stated his spouse has to remind him to take his medication.  Examiners have indicated that the Veteran's PTSD symptoms affect his overall quality of life and include depression and chronic substance abuse.  The evidence reflects the Vetera has also had difficulty maintaining effective family relationships because of his substance abuse and depression; he is estranged from both biological children and has accused his significant other of cheating on him, although he knows this is not true.  He acknowledged he does not have good family relationships and that he does not have company over often because he prefers to be alone.  The Veteran's spouse has indicated that paranoia, anxiety, and depression control her husband's life, that he exhibits poor sleep patterns, and described his relationship with family members as "distant."  With regard to occupational impairment, since separating from service, the Veteran has worked at approximately 20 jobs for only a couple weeks to a couple months at a time due to problems with distractibility, irritability, absenteeism, and substance abuse.  His most recent job was with a friend's business where he would miss approximately six days of work each month; he indicated his friend was very lenient with attendance and gave him special accommodations due to his PTSD that he would not have received otherwise.

Based on the foregoing, the Board finds that the evidence demonstrates the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas throughout the period on appeal.  Therefore, an effective date of June 1, 2011, but no earlier, for the grant of a 70 percent rating for PTSD, is warranted.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

ORDER

Entitlement to an effective date of June 1, 2011, but no earlier, is warranted for the assignment of a 70 disability rating for PTSD, and to this extent only the appeal is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


